      Case 6:21-cv-00049-JRH-BKE Document 6 Filed 09/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                              STATESBORO DIVISION


PATRICK AUSTIN WIMBERLY,

             Plaintiff,

      V.                                             CV 621-049


TREVONZA BOBBIT, Warden; GEORGIA
STATE PRISON; and GEORGIA
DEPARTMENT OF CORRECTIONS
INMATE AFFAIRS,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this //Q-^day of September, 2021, at Augusta, Georgia.



                                                               IIEF JUDGE
                                        UNIT^ STATES DISTRICT COURT
                                             TIERN DISTRICT OF GEORGIA
